Citation Nr: 1336088	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  12-07 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right ankle injury.

2. Entitlement to service connection for residuals of a right ankle injury.

3. Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980 and from September 1984 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in July 2011.  The Board notes that the Veteran did not file a claim to reopen the previously denied claim of entitlement to service connection for residuals of a left ankle injury and did not address the issue in his notice of disagreement.  A statement of the case concerning the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right ankle injury was issued in March 2012, and a substantive appeal was received in March 2012.  A statement of the case concerning the issue of entitlement to service connection for a lumbar disability was issued in March 2013, and a substantive appeal was received in March 2013.  

In a September 2011 statement, the Veteran alleged the residuals of a right ankle injury that occurred in service caused him internal hemorrhoids.  The issue of service connection for internal hemorrhoids as secondary to the claimed residuals of a right ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system (Virtual VA) reveals that it contains recent VA treatment records not found within the physical claims folder.  

The issues of entitlement to service connection for residuals of a right ankle injury, and a lumbar disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a June 1999 decision, the Board denied the claim for entitlement to service connection for residuals of a right ankle injury.  The Veteran did not file a motion for reconsideration or appeal the denial to the United States Court of Appeals for Veterans Claims (Court); thus the Board decision became final.

2. Since the final June 1999 Board decision denying service connection for residuals of a right ankle injury, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received. 


CONCLUSIONS OF LAW

1. The June 1999 Board decision denying service connection for residuals of a right ankle injury is final.  38 U.S.C.A. §§  7103(a), 7104(b) (West 2002); 38 C.F.R. §§  20.1100, 20.1104 (2013).

2. The criteria to reopen the claim for service connection for residuals of a right ankle injury based on new and material evidence have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board denied service connection for residuals of a right ankle injury in June 1999.  The Board's Chairman has not ordered reconsideration of the June 1999 decision.  The Veteran did not appeal the decision to the Court. 38 U.S.C.A. § 7252.  Thus, the Board's June 1999 decision became final. 

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the Board's final decision in June 1999, the evidence of record did not include a diagnosis of residuals of a right ankle injury.  Service connection was denied on the grounds that no current disability was shown.  Generally, service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In April 2011, the RO provided the Veteran with a joint examination.  The examiner diagnosed the Veteran with a right ankle sprain, status post fracture, with no traumatic arthritis.  As this examination occurred after the Board's June 1999 decision, the diagnosis could not have been considered by prior decision makers, and hence is new.  Moreover, the diagnosis is material in that it addresses the unestablished fact of a current disability, which was the element of service connection lacking. 

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.  

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the reopening of the residual of a right ankle injury claim.  It is anticipated that any VCAA deficiencies will be remedied on remand.  


ORDER

New and material evidence having been received, the claim for service connection for residuals of a right ankle injury is reopened. To this extent, the appeal is granted, subject to the directions set forth in the following remand section.


REMAND

Additional evidentiary development is necessary in the Veteran's claims for entitlement to service connection for residuals of a right ankle injury and lumbar spine disability. 

Regarding the reopened claim, the VA examiner did not determine the etiology of the Veteran's right ankle injury.  Review of the Veteran's service treatment records (STRs) shows complaints of right heel pain from a basketball injury in January 1980.  Clarification is needed to determine whether the Veteran's right ankle sprain, status post fracture, is related to service.  

The VA also provided the Veteran with a spine examination in April 2011.  The examiner diagnosed the Veteran with a low spine sprain/strain, mild degenerative joint disease (DJD) at L4-L5 and mild disc space narrowing at L4-L5 and L5-S1.  Furthermore, the Veteran alleges that a private physician used magnetic resonance imaging (MRI) to examine the Veteran's low back injury after he sought treatment at an emergency room and diagnosed him with a pulled muscle.  The Veteran contends his lumbar disability is secondary to residuals of a right ankle injury.  As such, the issue of entitlement to service connection for a lumbar disability is inextricably intertwined with the issue of service connection for residuals of a right ankle injury.  Appropriate action at the RO on the residuals of a right ankle issue is necessary before the Board may proceed with appellate review of the lumbar issues.  The Board notes, however, that a review of the Veteran's service treatment records shows complaints of low back pain in January and February 1979.  He was noted to have a low back strain with moderate to severe tenderness and paraspinal spasms.  A direct service connection theory must also be considered.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination by an appropriate medical doctor to determine the nature, extent and etiology of his current residuals of a right ankle injury.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination results should be clearly reported.

The examiner is requested to respond to the following: 

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current residuals of a right ankle injury are causally related to service, to specifically include his complaints of right heel pain in January 1980?

Detailed reasons for all opinions should be provided.   

2. The Veteran should also be scheduled for a VA examination by an appropriate medical doctor to determine the nature, extent and etiology of his current lumbar spine disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination results should be clearly reported.

The examiner is requested to respond to the following: 

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current lumbar disability is causally related to service, to specifically include his complaints of low back pain in January and February 1979?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current lumbar disability is proximately due to the Veteran's claimed residuals of a right ankle injury? 

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current lumbar disability has been aggravated by the Veteran's claimed residuals of a right ankle injury?  Aggravation is an increase in severity beyond the natural progress of the disorder. 

Detailed reasons for all opinions should be provided.   

3. For the purpose of avoiding further remand, the RO should review the examination reports/opinions to ensure that they are responsive to the above directives.  If not, the RO should return the reports/opinions to the examiner(s) for an addendum.

4. After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should readjudicate the issue of service connection for a lumbar disability under both direct and secondary service connection theories.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


